Citation Nr: 1424927	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for HIV-related illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to April 1992.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Chicago, Illinois Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD), HIV-related illness, and a heart disorder.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In February 2011, the Board issued a decision denying service connection for a heart disorder and remanded for additional development the claims of service connection for PTSD and HIV-related illness.  An October 2012 rating decision granted service connection for PTSD.  Consequently, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends his HIV (diagnosed in 2006) resulted from the 1988 military sexual trauma which is the stressor event underlying his award of service connection for PTSD.  He was afforded a VA examination (in November 2012) to determine the etiology of his HIV-related illness.  The Board's review of the examination report and the opinion offered found them to be inadequate for rating purposes (as there was incomplete explanation of rationale).  Specifically, the examiner failed to comment on the Veteran's service treatment records (STRs) and the significance, if any, of a 1989 HIV test in service.  Therefore, the Board finds it necessary to remand this matter for an addendum medical advisory opinion.  

Additionally, any updated and pertinent VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:
1. The RO should secure for association with the record updated records of any VA treatment the Veteran may have received for his HIV-related illness.

2. Thereafter, the RO should arrange for the Veteran's record to be returned to the November 2012 VA examiner for an addendum opinion.  [If that examiner is unavailable, the Veteran should be scheduled for another examination to secure the opinion sought.]  

Based on re-review of the record the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's HIV-related illness is related to the acknowledged 1988 episode when he was subjected to military sexual trauma?  In responding to this question the examiner is asked discuss the significance, if any, of the 1989 HIV test in service (in light of what is known about incubation periods for HIV); i.e.,would a negative HIV test (when it was conducted) preclude a nexus or leave the possibility of a nexus open?   

If it is determined that the HIV-related illness is unrelated to the episode of acknowledged sexual trauma in service, please identify any risk factors for HIV shown in the record considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as indicated.

3. The RO should ensure that all development sought above is completed, and then re-adjudicate the claim. If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

